PER CURIAM:
In opposing this petition for enforcement, the respondents contend, inter alia, that the Board lacked jurisdiction over them under 29 U.S.C. § 160(a). It is conceded that St. Leo’s Parish does not have a sufficient im*1388pact on commerce to meet the Board’s jurisdictional prerequisites. Nevertheless, the Board asserted jurisdiction on the ground that the Roman Catholic Diocese of Brooklyn, over which the Board admittedly has jurisdiction, is a joint employer of the lay teachers in St. Leo’s School.
For the reasons set forth in the opinion of the Administrative Law Judge, as modified by the opinion of the Board,- N.L.R.B. - (1975), we conclude that the Board’s jurisdictional finding was proper and that respondents’ other arguments are without merit. Accordingly, we enforce the Board’s order.in its entirety.